DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 4, 5 and 8 are objected to because of the following informalities:
With regard to claims 4, 5 and 8 each recites “is…refluxed” in references to a lower fraction from a distillation column, however generally reflux in the art is understood as a vapor stream that is condensed and returned to the column, applicant should preferably recite “returned” to improve clarity.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claims 1-8, in claim 1, the last limitation “is 1.05 or more and 1.5 or less” is confusing as written, as the use of “or” and “and” in here leads to clarity issues. Specifically it’s unclear whether these are two ranges that are exclusive or optional or intended to be inclusive required. If applicant is a trying to claim the range of “1.05 to 1.5” it would be much more clear to simply recite the 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ding et al (CN 106699565 A, with references to paragraphs in ESPACENET translation of CN 106699565 A Obtained 9 Feb 2021 attached).
With regard to claim 1, Ding teaches a method of purifying a mixture, the method comprising: feeding a mixture of three or more components to a first distillation column 2, each of the three or more 
Ding teaches the importance of measuring and controlling the individual reflux ratios of the distillation columns however does not suggest a ratio K is from 1.05, however in the case of a reflux ratio 
With regard to claim 2, Ding does not teach the difference between the boiling point of each of the three or more components of the mixture is 15 deg C or less, however Ding teaches measuring separation of heavy components, methanol and dimethyl carbonate [0019], and controlling temperatures of the distillation columns [0022], therefore the skilled artisan to measure boiling points on the components would be routine and in light of Ding the skilled artisan would expect the distillation column to successfully operate to separate components in close boiling ranges through routine experimentation.
With regard to claim 3, Ding teaches the first distillation column is 0.6-0.9 MPa (6.1-9.1 kgf/cm2) and the second distillation column is 110-130 KPa (1.1-1.3 kgf/cm2).
With regard to claim 4, as shown in Fig 1, Ding teaches the second lower fraction of the second distillation column to which the heat is fed from the first heat exchanger is refluxed to the second distillation column (See Fig 1, bottom return stream of column 3 through heat exchanger 8 is returned to column 3).
With regard to claim 6, as shown in Fig 1, Ding teaches wherein the upper fraction of the first distillation column is fed to the first heat exchanger, and a separate condenser is not provided in the upper portion of the first distillation column (see Fig 1, the condenser 8 through which overhead stream of column 2 flows is condensed and provided to column 3, with a portion refluxed to 2, and no further condenser is provided in this flow line before routing to columns 2 and 3).
Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ding et al (CN 106699565 A, with references to paragraphs in ESPACENET translation of CN 106699565 A Obtained 9 Feb 2021 attached) as applied to claim 1 above and further in view of Lee et al (US 2016/0082363).
With regard to claim 5, Ding teaches all limitations as set forth above however Ding does not teach wherein a part of the first lower fraction of the second distillation column is reheated and then refluxed.
Lee teaches a two distillation column purification method (see title, abstract), Lee teaches an embodiment wherein a first part of first lower fraction of distillation column 201 is heated in 209 and refluxed to column 201, and Lee teaches that a second heat exchanger 208 heat a second lower fraction of the column 201 via heat exchanger with an overhead vapor stream of column 202, thereby reducing the heat load required in heat exchanger 209 (Fig 2, [0006]).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the system of Ding to include a separate heat exchanger to provide reflux to column as suggested by Lee because Lee teaches that bottom heat exchanger with heat recovery from a separate distillation column may not be enough to supply all the heat required to the distillation column and Lee teaches that a separate heat exchanger would be needed in case that all the heat required by the column cannot be supplied by the single heat exchanger.
Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ding et al (CN 106699565 A, with references to paragraphs in ESPACENET translation of CN 106699565 A Obtained 9 Feb 2021 attached) as applied to claim 1 above and further in view of Knapp et al (US 5,035,776).
With regard to claim 7, Ding teaches all limitations as set forth above however Ding does not teach wherein the heavy components collected from the lower portion of the first distillation column are reheated, and then a part of the heavy components are used in preheating of the mixture fed to the first distillation column through a second heat exchanger and then collected.

Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the system of Ding to include wherein the heavy components collected from the lower portion of the first distillation column are reheated, and then a part of the heavy components are used in preheating of the mixture fed to the first distillation column through a second heat exchanger and then collected as taught by Knapp to achieve a more energy efficient distillation process as taught by Knapp.
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Preusser et al (US 4,586,986) teaches a heat integrated distillation process. Brush et al (US 4,306,942) teaches a heat integrated distillation method. Lee et al (US 9,770,674) related to Lee as cited above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MILLER whose telephone number is (571)270-1603.  The examiner can normally be reached on Monday - Friday 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN MILLER/Primary Examiner, Art Unit 1772